J-S72038-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVID J. ZUKOWSKI,                         :
                                               :
                       Appellant.              :   No. 773 MDA 2018


                  Appeal from the Order Entered, April 4, 2018,
             in the Court of Common Pleas of Susquehanna County,
              Criminal Division at No(s): CP-58-CR-0000456-2017.


BEFORE: BOWES, J., SHOGAN, J., and KUNSELMAN, J.

MEMORANDUM BY KUNSELMAN, J.:                        FILED FEBRUARY 04, 2019

        The Reverend David J. Zukowski appeals pro se from a trial court order

dismissing all criminal charges against him.1        The Commonwealth charged

Rev. Zukowski with several counts of making unsworn, false statements to

authorities and false reports.2 Because the trial judge dismissed all of the

counts against him at a pre-trial hearing, he has already won this case, and

there is no further relief we can give him. Thus, we will quash his appeal.

        The relevant facts are not in dispute. Because we dispose of this matter

on purely procedural grounds, we need only discuss them briefly.


____________________________________________


1The order also dismissed all charges against Rev. Zukowski’s wife, Laura
Zukowski. Mrs. Zukowski has not appealed.

2   18 Pa.C.S.A §§ 4904, 4906.
J-S72038-18



      This case arose when Rev. Zukowski and his wife, Laura Zukowski, filed

private, criminal complaints with the District Attorney of Susquehanna County.

The Zukowskis alleged crimes of theft, deception, and corruption against a

string of local government officials.      After detectives investigated, the

Commonwealth deemed the Zurkowskis’ accusations meritless and refused to

press charges against the government officials.

      However, the Commonwealth then filed charges against the Zukowskis.

It alleged that their private, criminal complaints amounted to unsworn, false

statements to authorities and false reports to law enforcement.

      Rev. Zukowski and his wife filed motions for recusal of the trial judge

and the entire Office of the District Attorney of Susquehanna County. The trial

court denied those motions.

      They also filed motions to dismiss the charges with prejudice, because

the Commonwealth could not make its prima facie case.          The trial court

dismissed all charges against Rev. and Mrs. Zukowski as follows:

            Now, to Wit, this 4th day of April, 2018, the matter
         having come before the court pursuit to a Habeas Corpus
         Petition, the court being apprised that the outstanding tax
         monies allegedly due on this particular matter have been
         paid in full by Laura Zukowski, and the Commonwealth
         having no objection to a dismissal, pursuant to Pennsylvania
         Rule of Criminal Procedure 586, and the [Zukowskis] having
         no objection to said dismissal, it is hereby Ordered that the
         criminal matter filed in this matter is dismissed under
         Pennsylvania Rule of Criminal Procedure 586.

Trial Court Order, 4/4/18.




                                     -2-
J-S72038-18



       This timely appeal followed.3

       Rev. Zukowski raises twelve issues on appeal. See Zukowski’s Brief at

3-5. However, many of them were not relevant to the Commonwealth’s case

against him. Several others raise allegations of misconduct against the former

district attorney who pressed charges against him and the trial judge who

dismissed them.4 Because such claims must be raised in separate proceedings

before other departments of the Unified Judicial System (such as the Supreme

Court of Pennsylvania’s Disciplinary Board or its Judicial Conduct Board), they

are not allegations that this Court may decide. Thus, we express no opinion

on the claims of prosecutorial and judicial misconduct that Rev. Zukowski has

alleged in his appellate brief.

       More importantly, Pennsylvania Rule of Appellate Procedure 501 confers

standing to appeal only upon a “party who is aggrieved by an appealable order

. . . .”   See also United Parcel Service, Inc. v. Pennsylvania Public

Utility Commission, 830 A.2d 941, 948 (Pa. 2003) (stating that, “as the

prevailing party, UPS had no standing to appeal.”). The order at bar dismissed

all charges against Rev. Zukowski and essentially granted his February 6,

2018 Motion to Dismiss with Prejudice. Thus, he won.


____________________________________________


3The trial court neither ordered Rev. Zukowski to file a 1925(b) Statement
nor issued an opinion in this matter.

4Rev. Zukowski has reported his allegations to the Pennsylvania Disciplinary
Board, and they were not relevant to the matter at bar. See N.T., 4/4/18, at
5.

                                           -3-
J-S72038-18



     Because Rev. Zukowski was the prevailing party below, he was not

“aggrieved by an appealable order.” Pa.R.A.P. 501. Therefore, he has no

standing to appeal. Accordingly, we quash.

     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/04/2019




                                   -4-